ICJ_116_ArmedActivities_COD_UGA_2022-02-09_JUD_01_NA_06_FR.txt.                        OPINION DISSIDENTE DE M. LE JUGE AD HOC DAUDET

       1. Cette affaire est exceptionnelle par le déchaînement de violences, d’inhumanité, parfois
même de barbarie qui ont accompagné cette guerre, l’une des plus violentes en Afrique. Elle est
également exceptionnelle par l’ampleur des dommages causés et le montant considérable d’environ
11 milliards et demi de dollars des Etats-Unis de la demande en réparation formulée à l’audience lors
de l’énoncé des conclusions de la République démocratique du Congo (RDC) (arrêt, par. 46) envers
l’Ouganda, jugé responsable de leur commission par l’arrêt de la Cour du 19 décembre 2005 (affaire
des Activités armées sur le territoire du Congo (République démocratique du Congo c. Ouganda),
arrêt, C.I.J. Recueil 2005, p. 168) (ci-après l’«arrêt de 2005»).


      2. Les négociations entre les deux Etats en vue de déterminer le montant des réparations
n’ayant pu aboutir, c’est à la Cour qu’il est revenu de l’établir en application du dispositif de l’arrêt
de 2005 (par. 345, point 6). Le montant total dû par l’Ouganda a ainsi été fixé par la Cour dans l’arrêt
rendu aujourd’hui à 325 millions de dollars des Etats-Unis, ce qui équivaut à moins de 3 % du
montant de la demande de la RDC, dont on est ainsi fort éloigné.


       3. A mon très grand regret, il m’a été impossible de partager l’opinion de la majorité, tant sur
les conditions dans lesquelles le calcul des indemnités a été effectué, que sur les montants attribués
au titre des dommages causés aux personnes humaines, qu’il s’agisse de leur vie et leur intégrité
physique ou de leurs biens. Ce sont en effet les violations des droits les plus fondamentaux de la
personne humaine, entraînant des dommages parfois de caractère insoutenable (tortures, viols,
massacres à grande échelle) qui ont frappé des milliers de Congolais sans être, de mon point de vue,
ni adéquatement pris en compte ni suffisamment indemnisés.


       4. En revanche, j’ai pu partager la position de la majorité pour ce qui concerne les ressources
naturelles. Bien que très inférieur à la demande de la RDC, le montant alloué m’est apparu justifié.
Je ne suis au demeurant pas convaincu que ce type de dommages ait affecté profondément la vie
quotidienne du peuple congolais dans la mesure où l’économie minière est peu distributive et les
profits bénéficient en grande partie à des Etats ou groupes étrangers. Ces ressources minières dont le
Congo est riche ont d’ailleurs largement fait le malheur de sa population, d’abord au temps de la
colonisation ; ensuite, au moment de l’indépendance, avec la sécession du Katanga par
Moïse Tshombé, soutenu par des intérêts étrangers, qui plongea le pays dans le chaos et nécessitera
l’intervention des Nations Unies, pour ne pas parler des désordres endémiques et troubles politiques
divers qui affecteront ensuite ce pays et son peuple.


       5. Avec l’aide d’experts dont les prestations ont été d’un inégal secours, la Cour a réalisé un
travail considérable, auquel il convient de rendre hommage, pour accomplir ce qui lui a paru être le
mieux possible pour fixer une indemnisation au titre des divers chefs qu’elle a estimée être la plus
juste possible. Ce n’est donc certainement pas de ma part mettre un instant en doute ni la qualité des
efforts de la Cour, ni sa conscience aiguë du poids des enjeux que d’émettre des critiques sur le
résultat auquel elle est parvenue, avec tout le respect qui lui est dû et que je lui porte. Pour expliquer
ma position à cet égard, il convient d’examiner le contexte général dans lequel se présentent les
demandes d’indemnisation de la RDC et tout d’abord de remonter à la source, c’est-à-dire à l’arrêt
de 2005.


        6. En 2005, la Cour déclare l’Ouganda responsable des dommages causés à la RDC à divers
titres. Elle le fait dans des termes clairs et sans équivoque, que l’on peut lire au fil du jugement. La
Cour note «l’ampleur des activités militaires menées et des souffrances qui en ont résulté» (par. 150)
et en relève le caractère «illicite» (par. 152). Elle dit que «[l]’intervention militaire illicite de

                                                   -2-

l’Ouganda a été d’une ampleur et d’une durée telles [qu’elle] la considère comme une violation grave
de l’interdiction de l’emploi de la force énoncée au paragraphe 4 de l’article 2 de la Charte des
Nations Unies» (par. 165). La Cour évoque encore les «meurtres … actes de torture … traitement
inhumain à l’encontre de la population civile» (par. 211), attestés par «des éléments de preuve
crédibles suffisants» (ibid.). Elle parle des «immenses souffrances» et des «nombreuses atrocités …
commises» (par. 221). Elle note que les UPDF, qui «n’ont rien fait pour protéger la population civile»
(par. 208) ont «incité à des conflits ethniques» en Ituri (par. 209) et «n’ont pris aucune mesure pour
faire cesser la violence» (ibid.). Nombre de ces extraits sont rappelés dans le présent arrêt (voir
par. 51-57).


       7. L’exigence de cohérence du présent arrêt avec celui de 2005, qui me semble être une
nécessité, rend étrange à mes yeux que, après avoir établi les responsabilités d’une manière aussi
marquée en 2005, la Cour n’ait pas aujourd’hui accordé une indemnisation en meilleure harmonie
avec la force de cette décision. Or, de mon point de vue, la démarche suivie par la Cour pèche
précisément par un défaut de cohérence avec l’arrêt de 2005 en accordant, quoi qu’elle en dise (voir
par. 68), trop de crédit au formalisme pointilleux des avocats de l’Ouganda quant aux preuves des
dommages et en faisant montre d’une rigueur qui me paraît parfois excessive compte tenu du contexte
de cette affaire. Ainsi l’arrêt rendu aujourd’hui se situe-t-il en retrait de la dynamique de celui de
2005.


       8. A mon avis, un très net défaut de cohérence, interne cette fois, apparaît également entre la
partie II (par. 60-131) et la partie III (par. 132-384) de l’arrêt. La partie II traite de «considérations
générales» auxquelles je souscris volontiers. Je la comprends comme signifiant que, certes, les
exigences de la preuve et du lien de causalité présentent un caractère fondamental, et la Cour doit
veiller à leur respect, mais que, en même temps, des assouplissements ne sont pas à exclure pour
certains chefs de la demande, compte tenu de la situation particulière de la RDC, victime d’une guerre
particulièrement cruelle et dévastatrice (voir par. 66-68).


       9. Vient ensuite la partie III, dont j’attendais qu’elle soit une sorte d’application pratique, se
situant donc dans la ligne exacte des principes définis dans la partie II, et que j’ai ressentie plutôt
comme étant une fois encore en retrait, dans une forme de décalage avec eux, faute d’appliquer les
éléments de souplesse qu’ils contenaient. Ce qui a ensuite conduit à retenir des montants
d’indemnisation particulièrement bas, surtout s’agissant des dommages aux personnes.


        10. Certes, dans une affaire comme celle-ci qui, à bien des égards, présente un caractère
exceptionnel, il convient d’avancer avec prudence et sans doute faut-il tenir compte du fait que, si
l’arrêt ne produit d’effet qu’entre les Parties, il n’en reste pas moins que les positions prises par la
Cour risquent toujours d’être ensuite invoquées dans d’autres affaires, parfois en extrapolant, pour
justifier une position. En sorte que la Cour se doit d’être attentive à ne pas ouvrir de brèche, dans
laquelle, à une autre occasion, la possibilité de s’infiltrer de manière biaisée ne serait pas manquée.
Et, toujours en considération du caractère exceptionnel de l’affaire, on ne peut faire reproche à la
Cour de veiller avec grand soin et de manière stricte à l’intégrité des principes du droit international,
en l’occurrence du droit de la responsabilité. Néanmoins, cette attitude de conformité au droit
n’interdit pas la contextualisation des règles, ce qui n’a guère été fait ici. La difficile question étant,
il est vrai, de savoir jusqu’où ne pas aller trop loin.


       11. L’arrêt de 2005 n’était pas entré dans le détail de dommages précisément individualisés.
Pas plus d’ailleurs que ne l’avait alors fait la RDC dans ses demandes à un stade de l’affaire qui
portait sur l’établissement de la responsabilité et non sur les modalités et le montant des indemnités.
A la phase actuelle de détermination du quantum il est évidemment nécessaire d’être plus précis dans

                                                   -3-

la ventilation de ce qui est indemnisable  et à quelle hauteur  et ce qui ne l’est pas, ce qui présente
des difficultés de preuves et de niveau requis pour l’établissement de celles-ci.


       12. La RDC a plaidé avec insistance la situation particulière de violences et de désordres dans
laquelle se trouvait ce pays pendant la période considérée, entraînant une impossibilité pratique de
collecter des preuves avec le degré de précision requis. Il est inutile de reprendre ici les illustrations
de cette difficulté qui ont été abondamment évoquées par la RDC dans ses pièces écrites et au cours
des plaidoiries. Cependant, entre les deux extrêmes consistant soit à considérer ces difficultés
particulières comme une dispense d’avoir à fournir des preuves, soit à ne les évoquer que de manière
formelle à la manière de clauses de style sans leur prêter suffisamment attention, il y a place pour
une voie moyenne que la Cour aurait, à mon sens, dû adopter.


       13. Dans le contexte profondément troublé que, déjà, l’arrêt de 2005 avait relevé avec
insistance, la désorganisation des services publics et de toutes les structures, ainsi que le faible niveau
d’instruction des victimes sont des obstacles insurmontables que signale la RDC dans la présente
instance (par. 62). Il est bien évident que, lorsque l’on fuit dans la forêt congolaise, on ne trouve ni
médecin pour constater un viol ou des blessures, ni agent de l’état civil pour enregistrer un décès, ni
notaire pour délivrer les titres de propriété qui serviront de preuves pour fonder d’ultérieures
demandes en indemnisation. La Cour, qui en a parfaitement convenu en adoptant une position
marquée de nuance et de compréhension (par. 158), n’a certes pas manqué de porter attention à ces
éléments mais, à mon sens, sans en tirer ensuite logiquement toutes les conséquences pratiques dans
son évaluation chiffrée des dommages, qui n’est pas marquée par la même flexibilité.


        14. Cela étant posé, il convient de s’interroger sur la nature des actes commis et sur son effet
sur le régime de la preuve. Il a été établi par l’arrêt de 2005 que des crimes de masse avaient été
perpétrés : au paragraphe 207, la Cour s’estime convaincue que «des violations massives des droits
de l’homme … ont été commis[es] par les UPDF» et, au paragraphe 205, elle déclare : «Afin de
statuer sur la demande de la RDC, point n’est besoin pour la Cour de parvenir à un prononcé sur les
faits s’agissant de chacun des incidents allégués.» (Les italiques sont de moi.) Au paragraphe 211,
elle «considère qu’il existe des éléments de preuve crédibles suffisants pour conclure que les troupes
des UPDF ont commis des meurtres, des actes de torture et d’autres formes de traitement inhumain
à l’encontre de la population civile».


      15. La RDC dans ses écritures et lors des plaidoiries a rappelé que, de manière générale (et pas
seulement dans le cas des crimes de masse), les circonstances propres à chaque cas d’espèce peuvent
conduire à ce que les exigences en matière de preuve soient assouplies en fonction desdites
circonstances. Ainsi, dans l’affaire relative à Certaines activités menées par le Nicaragua dans la
région frontalière (Costa Rica c. Nicaragua) (indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 15), la
Cour, au paragraphe 35, faisant référence à l’affaire Diallo, «rappelle que l’absence d’éléments de
preuve suffisants quant à l’étendue des dommages matériels n’exclut pas dans tous les cas l’octroi
d’une indemnisation pour ces derniers» et fait référence aux «considérations d’équité» qui l’ont
guidée dans l’affaire Diallo. Au même paragraphe, la Cour cite un passage célèbre de l’arbitrage de
la Fonderie de Trail allant dans le même sens :

             «Ce serait pervertir les principes fondamentaux de la justice que de refuser tout
      secours à la victime  et par là même libérer l’auteur du préjudice de l’obligation de
      réparation  sous prétexte que l’acte illicite est de nature à empêcher que le montant
      de l’indemnité puisse être déterminé avec certitude : en pareil cas, si le montant de
      l’indemnité ne doit pas être établi par simple spéculation ou conjecture, il suffit

                                                            -4-

           néanmoins que l’ampleur des dommages soit démontrée par une déduction juste et
           raisonnable, quand bien même le résultat n’en serait qu’approximatif.» 1


       16. Flexibilité encore dans le cas de la Commission des réclamations Erythrée/Ethiopie (ci-
après la «CREE») 2 ou à la CPI, dans les affaires Lubanga 3 et Ntaganda 4.


        17. Assurément, dans le cas présent, les circonstances rappelées ci-dessus rendent
particulièrement difficile la réunion de preuves précises au sujet de faits qui se sont produits il y a
plus de vingt ans dans un pays où, l’espérance de vie étant de 63 ans (chiffre de la Banque mondiale :
https://donnees.banquemondiale.org/indicator), de nombreux protagonistes sont décédés depuis cette
époque et leur témoignage ne peut plus être recueilli. Or, la remarque que j’ai formulée ci-dessus
(supra par. 13) vaut ici aussi pour les paragraphes 66 à 68 de l’arrêt, dans lesquels la Cour souligne
les effets du temps passé et la difficulté qui en résulte pour «retrouver le cours des événements
et … les qualifier juridiquement» (par. 66). Mais par la suite, un peu curieusement, la Cour observe
que «la RDC aurait pu, depuis le prononcé de l’arrêt de 2005, recueillir davantage d’éléments
concernant les vies perdues» (par. 159). Autrement dit, ce temps passé est considéré comme un
avantage que la RDC n’a pas su saisir. De mon point de vue, tout au contraire, le temps qui passe est
un facteur d’effacement des preuves soit matérielles (en Afrique, les conditions climatiques sont une
cause supplémentaire de perte ou destruction de documents ou d’objets) soit testimoniales en raison
des défaillances de la mémoire ou, comme je viens de le dire, des décès survenus. L’une des raisons
invoquées dans les systèmes juridiques qui retiennent la prescription est précisément la fragilité des
preuves relatives à des événements lointains dans le temps. J’estime donc que, tout au contraire, ces
considérations aussi auraient justifié souplesse et flexibilité de la part de la Cour dans la partie III de
l’arrêt relative à l’indemnisation.


       18. En dépit d’éléments tendant à la nuance et à la meilleure adaptation possible à une situation
complexe, la Cour s’en est tenue à une analyse très littérale du paragraphe 260 de l’arrêt de 2005. Ce
paragraphe 260 est au centre de l’argumentation de l’Ouganda, qui se fonde expressément sur lui
dans ses demandes finales. Il convient donc de s’y arrêter. Dans ce paragraphe, qui vise l’hypothèse
d’échec des négociations conduisant à une phase contentieuse ultérieure pour déterminer
l’indemnisation de la RDC, la Cour indique que «[l]a RDC aurait ainsi l’occasion de démontrer, en
en apportant la preuve, le préjudice exact qu’elle a subi du fait des actions spécifiques de l’Ouganda
constituant des faits internationalement illicites dont il est responsable» (les italiques sont de moi).
Par cette phrase, la Cour ne fait que rappeler les règles de base selon lesquelles, pour être
indemnisable, un préjudice doit être prouvé et rattaché par un lien de causalité à un fait
internationalement illicite.


       19. De mon point de vue, en parlant au paragraphe 260 de l’arrêt de 2005 du «préjudice exact»
subi par la RDC et des «actions spécifiques» de l’Ouganda, la Cour n’a pas entendu assortir de
conditions plus rigoureuses le principe de la réparation intégrale du préjudice causé par le fait
internationalement illicite (article 31 des Articles de la CDI sur la responsabilité de l’Etat). Plus

        1 Trail Smelter case (United States, Canada), sentences des 16 avril 1938 et 11 mars 1941, Nations Unies, Recueil

des sentences arbitrales (RSA), vol. III, p. 1920 [traduction du Greffe].
           2 Sentence finale, Réclamations de dommages de l’Erythrée, décision du 17 août 2009, RSA, vol. XXVI, p. 528,

par. 36.
           3 Le Procureur c. Thomas Lubanga Dyilo, affaire ICC-01/04-01/06, chambre d’appel, ordonnance de réparation

modifiée, annexe A de l’arrêt relatif aux appels interjetés contre la «décision fixant les principes et procédures applicables
en matière de réparations» rendue le 7 août 2012, 3 mars 2015 (ICC-01/04-01/06-3129-AnxA), par. 11 et 22.
           4 Le Procureur c. Bosco Ntaganda, affaire ICC-01/04-20/06-2659, chambre de première instance IV, ordonnance

de réparation, 8 mars 2021, par. 76-77.

                                                  -5-

précisément, je doute que, en s’exprimant ainsi, la Cour ait entendu imposer des conditions
particulières à la présentation des demandes de la RDC et s’imposer à elle-même pour l’avenir un
cadre plus strict aux conditions requises pour le succès des demandes futures de la RDC, victime du
«préjudice … causé … par l’Ouganda» (par. 259). Pour un certain nombre de chefs de responsabilité
de l’Ouganda invoqués par la RDC, l’arrêt de 2005 avait reconnu l’existence de violations attestées
par des «preuve[s] dignes de foi» (par. 208) des «preuve[s] crédibles» (par. 209 et 211), des
«éléments de preuve convaincants» (par. 210). Mais encore reste-t-il à «préciser» combien de morts,
combien de blessés, combien d’enfants-soldats enlevés, etc. Dans le paragraphe 260, la Cour
rappelait les exigences habituelles en la matière, ni plus ni moins. A partir de là, je pense que, dans
le présent arrêt, la Cour aurait pu, davantage qu’elle ne l’a fait, user de la faculté dont elle disposait
d’appliquer cette règle générale en tenant mieux compte des circonstances de l’espèce et se situer
ainsi dans la ligne décrite ci-dessus (supra par. 15).


       20. Autrement dit, je n’attribue pas aux termes du paragraphe 260 une signification aussi rigide
que celle qu’y a vu l’Ouganda et qui est finalement assez largement partagée par la Cour dans la
troisième partie de son arrêt. Certes, la Cour n’a pas exigé la production d’un certificat médical pour
prouver un viol ni un titre notarié pour prouver une perte d’habitation (voir supra par. 13) mais son
degré d’exigence forte a néanmoins réduit les perspectives d’aménagement en fonction des
situations, des circonstances ou des habitudes ou coutumes locales. On sait, par exemple,
l’importance de la parole par rapport à l’écrit en Afrique, pouvant avoir pour effet que, pour justifier
une réclamation, on ne produise pas un écrit qui existerait tout naturellement ailleurs mais qu’un
témoignage oral en tienne lieu. Or, à ma connaissance, les experts n’ont interrogé personne et sont
restés dans leurs bureaux. On doit enfin constamment garder à l’esprit le contexte particulier de
violence et de désordre dans lequel les dommages ont été causés à cette époque en RDC.


       21. Assurément, plus les actes sont graves et la demande de réparation élevée, plus les
exigences en matière de preuves sont fortes. Ce point est important à souligner. Il était déjà peu
concevable que la RDC reçoive l’indemnité à la hauteur véritablement démesurée et totalement hors
de portée pour l’Ouganda qu’elle réclamait. Il était en tout cas totalement impossible qu’elle reçoive
satisfaction sans produire des preuves tout particulièrement sérieuses. Or, il faut reconnaître que
celles qui ont été apportées par la RDC ne présentaient pas cette caractéristique. Il n’y avait donc
rien que de très normal à ce que la Cour réduise le montant de la demande. Pour autant, le chiffre
arrêté par la Cour est à mon avis infiniment trop bas, principalement s’agissant des dommages aux
personnes tels qu’ils ont été calculés.


      22. Pour fixer le montant de la réparation pour dommages aux personnes, la Cour (et les
experts) disposaient de deux paramètres : le nombre de victimes d’une part et le montant de
l’indemnisation par personne d’autre part. La multiplication du premier par le second établissant,
après d’éventuels aménagements, la somme à payer au titre de l’indemnisation. L’établissement du
premier chiffrage dépendant des preuves apportées et celui du second, du modèle retenu. Dès l’abord,
on pressent des marges d’incertitudes.


       23. Il ne s’agit pas ici d’analyser le détail des évaluations faites par la Cour. L’exemple des
pertes en vies humaines (par. 135-166) est à mon avis emblématique de l’extrême difficulté à laquelle
a été confrontée la Cour et aussi de la méticulosité du travail qu’elle a accompli, pour cependant
parvenir à un résultat à mon avis contestable. Cet exemple est souvent transposable à d’autres chefs
de dommages. Ici, la détermination du nombre des victimes a fait apparaître de très importantes
différences selon les sources (du chiffre de 180 000 morts avancé par la RDC à celui de 14 663 morts
proposé par l’expert, lequel admet néanmoins qu’il est peut-être sous-estimé). Se pose ici un
problème de preuves apportées par la RDC, que la Cour estime insuffisantes. Il est vrai que les fiches
établies pour certaines victimes, concernant d’ailleurs une partie seulement des décès, étaient

                                                  -6-

remplies de manière approximative (mais pouvait-il en être autrement ?) et se trouvaient donc
difficilement exploitables. D’autres sources ne permettaient pas, aux yeux de la Cour, d’établir un
lien de causalité assez solide. En sorte que l’addition d’éléments insuffisants n’a pas permis d’établir
une preuve certaine. Après l’avoir croisée avec d’autres sources de renseignement jugées fiables, la
Cour retient finalement une fourchette peu précise de 10 000 à 15 000 morts (proche du chiffre de
14 663 morts donné par l’expert, lequel, comme je viens de le dire, considère qu’il est probablement
sous-estimé), faute d’éléments de preuve suffisants à ses yeux qui confirmeraient le chiffre avancé
par la RDC de 180 000 morts (par. 161-162).


       24. Je n’ai pas été convaincu par cette conclusion et ne vois pas la raison pour laquelle la Cour
a choisi le chiffre le plus bas, alors même qu’il est reconnu comme peut-être sous-estimé, dans une
fourchette considérablement ouverte. En présence d’évidentes incertitudes sur les nombres pour les
raisons que l’on a dites, après avoir écarté le niveau le plus haut, adopter une position sur une base
de départ qui ne serait pas la plus basse de la fourchette, corrigée ensuite en tant que de besoin pour
aboutir à une indemnisation de caractère intermédiaire, m’aurait semblé être plus justifié au regard
des circonstances et des spécificités de l’affaire. Ne serait-ce qu’en prenant en compte la longue
durée du conflit, la Cour aurait pu estimer que ce nombre de 14 663 pertes de vies humaines était
manifestement sous-estimé car incompatible avec les caractéristiques d’ampleur et de durée de
l’intervention militaire de l’Ouganda telles que les décrit la Cour au paragraphe 165 de l’arrêt de
2005. Et, si elle ne souhaitait pas s’appuyer sur cette considération d’élémentaire logique, elle pouvait
s’aider dans sa décision par des considérations d’équité auxquelles il était approprié d’avoir recours
afin de tenter de mieux affiner les bases de l’indemnisation.


       25. L’examen de la question des viols et violences sexuelles a donné lieu aux mêmes
approximations et incertitudes. La Cour a jugé que le nombre de 1740 cas invoqué par la RDC n’était
pas suffisamment établi (par. 189) et qu’il était «impossible de déduire des rapports et des autres
données … une estimation, même générale, du nombre de victimes de viols et d’autres formes de
violence sexuelle» (par. 190). Elle a dit cependant «qu’il ne fait aucun doute que des viols et d’autres
formes de violence sexuelle ont été perpétrés en RDC à grande échelle et de manière généralisée»
(par. 191) et rappelé que, selon la CPI, il s’agissait d’une «pratique courante». Elle a également
précisé «garde[r] à l’esprit que les victimes de violences sexuelles subissent fréquemment un
traumatisme psychologique et une stigmatisation sociale, et que de telles violences sont donc souvent
passées sous silence et notoirement difficiles à prouver», ainsi que l’avait souligné la CREE
(par. 189). On pourrait y ajouter la stigmatisation familiale et le drame des enfants issus de viols. On
pourrait aussi écouter sur ces points la parole du prix Nobel de la paix 2018, le Dr Mukwege, qui,
mieux que tout autre, connaît ces douloureuses questions.


       26. Dans ce cas comme dans celui des pertes en vies humaines une utilisation plus précise de
l’équité que celle qu’en a fait la Cour (qui l’a seulement mentionnée sans indiquer le détail de son
utilisation) aurait été souhaitable. Un recours aux considérations d’équité qui auraient été affirmées
et précisées dans leur niveau d’importance aurait été parfaitement justifié, sans manquer au respect
des principes et règles du droit international. Il faut en effet rappeler que l’équité sous cette forme ne
va pas à l’encontre du droit international mais qu’elle vise seulement à permettre une meilleure
adaptation de celui-ci aux circonstances. Certes, dans son arrêt, la Cour mentionne l’équité à maintes
reprises mais seulement comme par révérence, sans autre précision et sans dire quelles conséquences
elle en tire pour déterminer de justes montants de l’indemnisation des dommages aux personnes et
aux biens (par. 166, 181, 193, 206, 225, 258). La Cour, en attribuant une somme globale ne détaillant
pas les divers éléments qui la constituent, rend une décision qui pourra sembler approximative ou de
caractère flou.

                                                  -7-

       27. Je regrette à ce sujet qu’ait été retenue la formule d’une somme globale couvrant, de
manière indifférenciée, un ensemble aussi large que les pertes en vies humaines (par. 135-166), les
atteintes aux personnes (par. 167-181), les viols et violences sexuelles (par. 182-193), le recrutement
et déploiement d’enfants-soldats (par. 194-206) et les déplacements de population (par. 207-225).
Tel que l’arrêt est rédigé, il n’est pas possible d’apprécier la part d’indemnisation affectée à chaque
dommage, ce qui à certains égards rend difficile d’appliquer le principe exprimé par la Cour au
paragraphe 102 de son arrêt selon lequel «toute réparation doit, autant que possible, bénéficier à tous
ceux qui ont souffert de préjudices résultant des faits internationalement illicites (voir
Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo),
indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 344, par. 57)».


       28. Il faut toutefois rappeler ici que, à l’ouverture de l’audience, dans la suite du mémoire de
la RDC (par. 7.50-7.51) indiquant l’intention de celle-ci de créer un organisme ayant pour objet de
permettre l’indemnisation individualisée des dommages, l’agent de la RDC a signalé à la Cour qu’un
décret en ce sens avait été adopté le 13 décembre 2019 et engageait la RDC. Est ainsi mise en place
une structure comportant «des représentants des victimes … d[es] experts internationaux, [y compris]
un délégué du système des Nations Unies» (CR 2021/5, p. 22-23). Cet engagement a été réitéré par
l’agent à la clôture des audiences (CR 2021/11, p. 76).


       29. On peut déduire de cette mesure qu’elle corrige l’inconvénient de la somme globale
n’identifiant pas les sommes allouées au titre de chaque préjudice distinct et atténue fortement la
critique émise ci-dessus puisqu’il appartiendra à la structure établie par la RDC de répartir les
sommes globales entre les victimes des diverses catégories. Sa tâche ne sera pas facile au vu de la
faiblesse des montants attribués par la Cour et, à mon avis, de leur caractère flou.


       30. En conclusion, cette affaire démontre de manière éclatante que l’échec des négociations
entre les deux pays est extrêmement regrettable. Seule une négociation de bonne foi, si elle avait pu
se tenir, aurait permis de mettre en avant des fondements moraux, humanistes, économiques, sociaux,
en un mot politiques, qui auraient pu constituer la trame nécessaire sur laquelle asseoir les demandes
de l’un et les réponses possibles de l’autre. Ces fondements auraient pu conduire à de meilleures et
plus justes indemnisations mais ils ne peuvent servir à asseoir une décision de la Cour.


       31. La Cour, elle, ne peut se contenter de mettre en avant son intime conviction, des
probabilités, ou des éléments rapportés par des sources vraisemblablement bien informées mais sans
qu’elles présentent un caractère de certitude, qui tiendraient lieu de preuves ou de lien de causalité.
Une lecture attentive de l’arrêt fait bien apparaître les difficultés auxquelles la Cour a été confrontée
à cet égard.


       32. Peut-être que dans le cadre d’une négociation aurait été mieux mis en lumière que dans
l’arrêt un point qui, en effet, n’y apparaît pas. Dans sa décision, la Cour tient compte du fait que
l’Ouganda, pays en développement, a des capacités de paiement limitées et, sans soulever
frontalement la question, la Cour l’évoque à trois reprises : au paragraphe 109, où elle mentionne la
position de l’Ouganda qui, à tort, prétend que «les principes pertinents de droit international»
interdisent d’exiger un versement excédant les capacités de paiement du débiteur, alors qu’il n’existe
pas véritablement de règle du droit international en la matière ; au paragraphe 110, où elle mentionne
que cette question a été soulevée par la CREE et indique qu’elle «se penchera plus loin sur la question
de la capacité financière de l’Etat défendeur (voir le paragraphe 407 ci-dessous)» ; au
paragraphe 407, où la Cour dit peu de chose en se déclarant convaincue de la capacité de paiement
de l’Ouganda, en sorte que la question du «fardeau financier imposé à l’Etat responsable» ne se pose
pas. Ce qui, en revanche, n’apparaît pas est la «situation miroir» de la RDC qui, tout comme

                                                 -8-

l’Ouganda, est un pays en développement dont les moyens financiers sont, comme ceux de
l’Ouganda, limités. La question n’est pas posée dans l’arrêt, ne serait-ce «qu’en passant», de savoir
si la RDC a la capacité d’assumer la part non indemnisée qui reste à sa charge car, à l’évidence, la
RDC ne bénéficie pas de la réparation intégrale du préjudice subi, qu’elle a cependant eu très
certainement le tort de surévaluer, ce qui aurait conduit à des indemnités punitives, impossibles à
assumer en tout état de cause ainsi que je l’ai dit plus haut. Or, la Cour a rappelé «qu’il est bien
établi … que la réparation due à un Etat est de nature compensatoire et qu’elle ne doit pas revêtir un
caractère punitif» (par. 102). Il reste cependant que, à mes yeux, la RDC subit une double peine : elle
a été victime et elle percevra une indemnité insuffisante. On peut imaginer que, si une négociation
de bonne foi avait pu se tenir, cet aspect de la question aurait été pris en compte, aboutissant à un
résultat équilibré. Les faits n’ont pas été ceux-là. Il reste à espérer que la RDC saura surmonter sa
profonde déconvenue, dont je ne doute pas et que je comprends. Je souhaite que les deux Etats
retrouvent au plus tôt les relations pacifiques auxquelles leurs peuples aspirent.

                                                               (Signé)     Yves DAUDET.


                                            ___________

